EXHIBIT 10.17

CONFIDENTIAL TREATMENT

FOUNDRY MANUFACTURING AGREEMENT

THIS FOUNDRY MANUFACTURING AGREEMENT (the “Agreement”) is entered into on
February 27, 2007 (the “Effective Date”) by and between OmniVision International
Holding Ltd., a Cayman Islands company, having its registered office at Second
Floor, Zephyr House, Mary Street, P. O. Box 709, George Town, Grand Cayman,
Cayman Islands, British West Indies (“OmniVision”) and Powerchip Semiconductor
Corp., a company duly incorporated under the laws of the Republic of China,
having its principal office located at No. 12, Li-Hsin Rd. 1, Hsinchu Science
Park, Hsinchu, Taiwan, R.O.C. (“PSC”).  OmniVision and PSC are each a “Party”
and collectively the “Parties”.

RECITALS

WHEREAS, OmniVision intends to have a manufacturing source for its CMOS image
sensor products;

WHEREAS, PSC is in the business of providing foundry services for integrated
circuits;

WHEREAS, the Parties wish to exploit and further jointly develop certain pixel
related process technology (the “Target Technology” as defined herein) for PSC
to process certain CMOS Image Sensors (CIS) products of OmniVision design (the
“Products” as defined herein) at PSC.

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the Parties agree as follows:

SECTION I
DEFINITIONS

1.1           “Additional Contributions” shall mean the resources contributed by
the parties in furtherance of this Agreement as set forth in Exhibit E.

1.2           “Background Technology” shall have the meaning set forth in
Section 5.1.

1.3           “Development Schedule” shall have the meaning set forth in Exhibit
A.

1.4           “Intellectual Property Right(s)” shall mean any and all
intellectual property rights associated with technologies, processes,
procedures, products, designs, inventions (whether patentable or not),
discoveries, know-how, and documents thereof, including, without limitation:
patents, utility models and the like issued anywhere in the world, and
applications therefor, including any additions, continuations,
continuations-in-part, divisions, reissues, renewals and extensions based
thereon; copyrights and all other literary property and rights in works of
authorship, as well as all rights, title and interest in and to all copyrights,
copyright registrations, certificates of copyrights and copyrighted

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

Confidential

1


--------------------------------------------------------------------------------


interests; all mask work rights, mask work applications, and mask work
registrations; and trade secrets.

1.5           “Processes” shall mean the processes and technologies represented
by the Target Technology jointly developed by PSC and OmniVision which will be
used by PSC to provide foundry services to OmniVision for the manufacture of the
Products during the term of this Agreement.

1.6           “Products” shall mean OmniVision integrated circuit products
containing CMOS image sensors with specifications set forth in Exhibit A, to be
manufactured by PSC for OmniVision under this Agreement.

1.7           “Proprietary Technology” shall have the meaning set forth in
Section 5.1.

1.8           “Qualification” shall have the meaning set forth in Section 2.1.

1.9           “Quality and Reliability Specifications” shall mean the
parametric, electrical, process flow, quality, and reliability specifications,
as well as other standards or requirements, for the Products. The initial set of
Quality and Reliability Specifications adopted by OmniVision will be furnished
to PSC within fifteen (14) days after the Effective Date.

1.10         “Target Technology” shall have the meaning set forth in Exhibit C.

SECTION II
PROCESS DEVELOPMENT; QUALIFICATIONS

2.1           Both Parties shall make good faith efforts to develop the
Processes in accordance with the Development Schedule.  The Processes shall be
tested at PSC for the Products prior to production (the “Qualifications”) so
that the Products manufactured by the Processes will conform to the Quality and
Reliability Specifications.  PSC shall make good faith efforts complete the
Qualifications at least one month before the production date in accordance with
the Development Schedule, such that OmniVision can plan and place its wafer
order accordingly. Each Party shall give the other party 90-day prior written
notice in the event that the Party  expects  not to meet the above schedule for
any reason, and the Parties will discuss in good faith for expeditious
resolution.

2.2           OmniVision shall, upon the full Qualification of the Processes and
throughout the remainder term of this Agreement, provide PSC on a monthly basis,
six-month rolling forecasts (each a “Rolling Forecast”) of the estimated volume
requirements, as initially set forth in Exhibit B. Notwithstanding the
foregoing, PSC agrees that, as a pre-condition to OmniVision’s commitment to
purchase, the terms and conditions set forth elsewhere in this Agreement
(including, without limitation, wafer price, capacity reserve and quality,
reliability and yield requirements) shall be satisfied and continue to be
satisfied. Loading volumes for the remaining months of a Rolling Forecast shall
represent the bona fide

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

 

2


--------------------------------------------------------------------------------


projection of the demands by OmniVision based on the current market condition,
and are provided to PSC for planning purposes and not binding upon OmniVision.

2.3           PSC shall confirm the Rolling Forecast within 5 working days after
receipt and shall make commercially reasonable efforts to provide capacity per
OmniVision forecasts.

2.4           [***]

SECTION III
PURCHASE AND SUPPLY

3.1           OmniVision will place purchase orders (each a “Purchase Order”)
for the quantities of Products required by OmniVision.  A Purchase Order shall
include any and all purchase information released or issued by OmniVision
specifically relating thereto, including any and all reasonable instructions
that shall govern the particular purchases.

3.2           PSC shall notify OmniVision in writing within five (5) working
days upon receipt of a Purchase Order, either to accept the Purchase Order or to
suggest the way in which PSC wishes to modify the Purchase Order.  A Purchase
Order placed by OmniVision shall be deemed accepted by PSC absent a timely,
written notice of intent to modify. In the event of modification, PSC and
OmniVision shall consult with each other immediately to resolve the differences
in good faith.

3.3           OmniVision will make a refundable, interest-bearing deposit in the
amount of four (4) million US Dollars (the “Deposit”) into PSC’s designated bank
account on the Effective Date as a down payment, in the form of wire transfer.

3.4           The prices for the Products shall be consistent with Exhibit B. 
Unless otherwise agreed to by the Parties in writing, payment terms shall be net
thirty (30) days from the date OmniVision receives an invoice; provided however,
that OmniVision shall not be invoiced earlier than the actual shipment of the
Products.  PSC may issue quotations from time to time so long as no terms and
conditions of such quotations shall contradict with this Agreement.  If there is
any discrepancy or contradiction between the terms and conditions of this
Agreement and those of any quotation, this Agreement shall prevail.

SECTION IV
SHIPMENT AND ACCEPTANCE; WARRANTIES

4.1           The Products shall be packed and labeled according to OmniVision
requirements which will contain the trademark, logo or other indicia of
OmniVision and suitable for shipment according to a standard not less than the
then prevailing manufacturing practices of the industry. PSC shall deliver the
Products to OmniVision or its designated party on the trade term of FCA or
pursuant to other applicable delivery term as agreed by both Parties in
writing.  Title and risk of loss to the Products shall pass to OmniVision
consistent with the terms and conditions of INCOTERMS 2000.

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

3


--------------------------------------------------------------------------------


4.2           Upon the receipt of the Products by OmniVision or its designated
party, OmniVision shall notify PSC within fifteen  (15) days (the “Acceptance
Period”), in writing, if there is any obvious visual defect other than the
failure of the Products to meet the Quality and Reliability Specifications (for
example, broken or damaged package boxes, wrong products or incorrect quantity
of the Products).  If the rejection is based on a failure of the Products to
meet the Quality and Reliability Specifications, the Parties shall follow the
procedure set forth in Section 4.3 below, and OmniVision may request that any
pending and unshipped Purchase Orders be held until the origin and nature of the
problems is ascertained, and such request shall be honored by PSC.

4.3           PSC warrants that the Products delivered hereunder shall meet the
Quality and Reliability Specifications and shall be free from defects in
material and workmanship under normal and intended use of the Product. If there
is any defect in the Products, the Parties shall promptly enter into a
discussion upon notification by OmniVision to reach a mutual agreement on the
best solution, and PSC shall as soon as reasonably practicable repair, replace
or credit OmniVision for such non-conforming Products, or take other reasonable
actions to cure the problems to the satisfaction of OmniVision.

4.4           OmniVision may, with PSC’s consent, such consent not to be
unreasonably withheld, send its representatives to visit PSC’s production
facilities. Such visit shall be conducted during PSC’s normal working hours.
While staying on the production facilities, OmniVision’s representatives shall
fully comply with PSC’s internal rules and regulations.

4.5           PSC shall keep records of all process and production control
information and summaries of production monitors concerning the manufacture of
the Products for a period of five  (5) years from the date of production, and
upon OmniVision’s request, shall provide OmniVision such process and production
control information.

4.6           THE LIABILITY FOR ANY CLAIM ARISING FROM ANY CAUSE INCLUDING, BUT
NOT LIMITED TO, THE MANUFACTURE, SALE, OR DELIVERY OF ANY PRODUCTS, SHALL IN NO
EVENT EXCEED THE TOTAL AMOUNT FOR THE PURCHASE AND SALE OF THE PRODUCTS UNDER
THIS AGREEMENT FOR WHICH THE DEFAULTING PARTY HAS BREACHED CONTRACTUAL
OBLIGATIONS.

4.7           EXCEPT WITH RESPECT TO CONFIDENTIAL OBLIGATION UNDER SECTION 5.4,
NEITHER PARTY SHALL BE LIABLE FOR ANY SPECIAL, INCIDENTAL OR CONSEQENTIAL
DAMAGES ARISING IN ANY WAY OUT OF THIS AGREEMENT, HOWEVER CAUSED, INCLUDING,
WITHOUT LIMITATION, DAMAGES FOR LOST PROFITS, LOSS OF DATA, OR COSTS FOR
PROCUREMENT OF SUBSTITUTE GOODS OR SERVICE.

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

4


--------------------------------------------------------------------------------


4.8           Each party disclaims any indemnification of IPR infringement
arising from this development or foundry business.

SECTION V
INTELLECTUAL PROPERTY RIGHTS AND PROPRIETARY INFORMATION

5.1           OmniVision and PSC agree to cooperate in good faith and develop
the leading-edge process technologies, as listed in more detail in Exhibit C
(“Target Technology”), to achieve time-to-market, cost-efficiency, and superior
quality reliability and yield standards.  The Target Technology, together with
all Intellectual Property Rights (the “IPRs”) contained therein, shall be
jointly owned by PSC and OmniVision.  The IPRs of the Product design are
proprietary to OmniVision (“OmniVision Proprietary Technology”) and shall be
solely owned by OmniVision.  The IPRs of certain processes that are proprietary
to PSC (“PSC Proprietary Technology”) shall be solely owned by PSC.  Each of
OmniVision and PSC shall contribute its process technologies to the joint
development as Background Technology, listed in attached Exhibit C.  Each
OmniVision and PSC shall separately own the respective background technology
(“Background Technology”), together with all improvements thereof, as part of
respective OmniVision or PSC Proprietary Technology (collectively, “Proprietary
Technology”). For avoidance of doubt, the ownership of the Intellectual Property
Rights under this Agreement is as illustrated in Exhibit D.  Each Party will use
its intellectual property to accomplish the development of Target Technology.

5.2           The Parties agree that PSC will not have the right to use the
Target Technology or OmniVision Proprietary Technology to provide foundry
service either for its own or to any third party without obtaining OmniVision’s
prior written consent.  Notwithstanding the foregoing, PSC may continue to
pursue the business in existence as of the Effective Date and PSC may freely
contact any customers for any business under any technologies other than the
Target Technology hereunder and OmniVision Proprietary Technology.  In the event
that OmniVision or OVT will license its Products using the process developed
under this Agreement to any third party, PSC will have the right to provide
foundry service to such licensee.  PSC shall be granted a non-exclusive
non-transferable license, without right to sublicense, to use the OmniVision
Proprietary Technology for the sole purpose contemplated herein.

5.3           The term “Proprietary Information” shall mean any information
provided by a Party that is identified as proprietary and/or confidential and
disclosed to the other Party under this Agreement.  For written Proprietary
Information, it shall be clearly marked “Confidential” or “Proprietary”. All
oral disclosures of Proprietary Information shall be identified as such prior to
disclosure and confirmed in writing by the disclosing Party (“Discloser”) within
thirty (30) days of disclosure. In case of disagreement, the receiving Party
(“Recipient”) must make a written objection thereto within thirty (30) days
after receipt of the written information or written confirmation of orally
disclosed information.  Notwithstanding the foregoing, the Rolling Forecasts and
Quality and Reliability

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

5


--------------------------------------------------------------------------------


Specifications shall be deemed the Proprietary Information of OmniVision without
marking. The Proprietary Information shall not include information that: (1) is
now or subsequently in the public domain or otherwise becomes available to the
public other than by Recipient’s breach of this Agreement; (2) has been
rightfully in Recipient’s possession before the disclosure of such Proprietary
Information by Discloser, as sufficiently proved by Recipient’s written records;
(3) is rightfully received by Recipient from a third party entitled to do so;
(4) is independently developed by Recipient without use of any Proprietary
Information of Discloser and can be sufficiently proved so by Recipient’s
written records; or (5) is properly authorized by Discloser for release or
disclosure.

5.4           Except as otherwise expressly provided herein, for a period of
five (5) years starting from the date of each disclosure, Recipient agrees to
maintain the Proprietary Information disclosed by Discloser in strict
confidence, not to make use thereof other than for the performance of this
Agreement, to release it only to employees who have a need to know the same, and
not to release or disclose it to any third party without the prior written
consent of Discloser. Recipient shall be jointly and severally liable for any
and all damages arising from the breach of this confidentiality obligation by
its employees who have or had access to the Proprietary Information. In the
event that when OmniVision discloses aforementioned Proprietary Information to
OVT, OVT shall likewise be bound by terms and conditions of this Agreement. Any
breach of the confidential obligation hereof by OVT will be deemed breach of
this Agreement by OmniVision.

5.5           All Proprietary Information and any copies shall remain the
property of Discloser. Upon expiration or termination of this Agreement,
Recipient shall immediately return the original and all copies of Proprietary
Information in all tangible forms, or if stored electronically in digital form,
shall erase and destroy all of the Proprietary Information so stored and shall
furnish Discloser with a statement signed by Recipient’s duly authorized
representative stating that all such Proprietary Information has been destroyed
or erased.

5.6           Recipient agrees and acknowledges that due to the unique nature of
the Proprietary Information, remedy at law for any breach of the obligations
hereunder may be inadequate, that any such breach may result in irreparable and
significant harm to Discloser, and that Discloser is entitled to seek injunctive
or other equitable relief in addition to remedies it might have at law.

5.7           Notwithstanding the foregoing, Recipient may disclose or produce
any Proprietary Information if and to the extent required by any discovery
request, subpoena, court order or governmental action or requirement; provided,
that Recipient gives Discloser reasonable advance notice of the same (e.g., so
as to afford Discloser a reasonable opportunity to appear, object and obtain a
protective order or other appropriate relief regarding such disclosure).

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

6


--------------------------------------------------------------------------------


SECTION VI
TERM AND TERMINATION

6.1           The term of this Agreement shall be five (5) years (the “Initial
Term”) from the Effective Date, unless it is terminated earlier in accordance
with Section 6.2.  At the expiration of the Initial Tem, this Agreement may be
extended for additional terms upon mutual agreement (each additional term, a
“Renewal Term;” together with the Initial Term, the “Term”).

6.2           This Agreement may be terminated by a Party if the other Party:
(i) gives 180 days advance written notice; (ii) breaches any material provision
of this Agreement and does not cure or remedy such breach within sixty (60) days
after receiving notice of the breach; or (iii) becomes the subject of a
voluntary or involuntary petition in bankruptcy or any proceeding relating to
insolvency, receivership, liquidation, or composition for the benefit of
creditors if such petition or proceeding is not dismissed with prejudice within
sixty (60) days after filing.

6.3           Sections 4.3 (Warranties), 5.1 through 5.7 (Intellectual Property
Rights and Proprietary Information), 6.3 (Effect of Termination) and Section VII
(Miscellaneous) shall survive any termination and expiration of this Agreement.
Except as set forth in this Agreement, all other rights and obligations of the
Parties under this Agreement shall terminate upon the effective date of
termination of this Agreement.

SECTION VII
MISCELLANEOUS

7.1           Assignment.  Neither Party shall assign this Agreement or any
right, obligation, or interest under this Agreement, nor delegate or subcontract
any work or obligation to be performed under this Agreement, without the other
Party’s prior written consent except to an affiliate or to a successor by virtue
of a merger, consolidation, reorganization or sale of all or substantially all
of its assets related to this Agreement. Any attempted assignment or delegation
in contravention of this section shall be null and void, and ineffective in law
or in equity; provided that OmniVision may assign this Agreement, in whole or in
part, to an affiliate, provided that such affiliate shall notify PSC in advance
and be bound to all the obligations of OmniVision and its own under this
Agreement. This Agreement shall inure to the benefit of and be binding upon the
Parties and their respective successors and permitted assigns.

7.2           Waiver. The waiver by either Party of any default or breach of
this Agreement shall not constitute a waiver of any other or subsequent default
or breach.

7.3           Relationship of the Parties. The relationship of the Parties
hereto is that of independent contractors. Neither Party nor its agents or
employees shall be deemed to be the agents, employee, joint venture, partner or
fiduciary of the other Party. Neither Party shall have

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

7


--------------------------------------------------------------------------------


the right to bind the other Party, transact any business in the other Party’s
name or on the other Party’s behalf or incur any liability for or on behalf of
the other Party.

7.4           Non-Publicity.  No publicity or information regarding the
existence or contents of this Agreement shall be given or released by either
Party without the prior written consent of the other Party, except for required
by applicable laws or regulations (inclusive of stock exchange regulations) or
in connection with a permitted assignment of this Agreement.

7.5           Dispute Resolution.  The Parties will attempt to resolve any
dispute arising under or in connection with this Agreement in good faith. If a
dispute is not resolved within ninety (90) days after written notice of the
dispute, then the dispute will be submitted to and resolved by the courts in
Taiwan in accordance with the laws of Taiwan if the respondent is PSC, and to
the courts in California, USA in accordance with the laws of the State of
California, USA if the respondent is OmniVision; provided that either Party will
be permitted to seek injunctive or temporary relief in any court of competent
jurisdiction.

7.6           Force Majeure.  Neither Party shall be responsible for any delay,
failure to perform or non-performance (the “Event of Default”) under this
Agreement if such an Event of Default is attributable to unforeseeable
circumstances or causes beyond its control, including but not limited to, labor
dispute, strike, labor shortage or stoppage, embargo, war or act of war (whether
an actual declaration is made or not), insurrection, riot, or civil commotion,
act of public enemy or sabotage, act of any governmental authority, judicial
action, acts of civil and military authorities, short or reduced supply of fuel
or raw materials, fire, floods, earthquakes or other types of Act of God.  In
such event, the performance so affected by the force majeure event shall be
extended corresponding to the period of time such force majeure event exists.

7.7           Notices.

All notices required or permitted to be sent by either Party to the other Party
under this Agreement shall be in English and sent by registered mail or an
express delivery service, postage or shipping cost prepaid, by personal delivery
or by fax. Any notice given by fax shall be followed by a confirmation copy
within three (3) working days. Unless changed by written notice given by a Party
to the other Party, the addresses and fax numbers of the respective Parties
shall be as follows:

To PSC:
Powerchip Semiconductor Corp.
No. 12, Li-Hsin Rd. 1
Hsinchu Science Park, Hsinchu, Taiwan, R.O.C.

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

8


--------------------------------------------------------------------------------


Attention: Alec Chen with Logic Product Division
Tel: +886-3-5795000 Ext. 2139
Fax: +886-3-5792014

To OmniVision:
OmniVision International Holding, Ltd.
Second Floor, Zephyr House, Mary Street
P. O. Box 709, George Town
Grand Cayman, Cayman Islands, British West Indies

Attention: James He, Director

With a copy to:
OmniVision Technologies Inc.
1341 Orleans Drive
Sunnyvale, CA 94089

Attention: General Counsel
Tel: 408-542-3000
Fax: 408-542-3001

7.8           Export Regulations. The export of commodities or technical data
from the United States of America, and/or the re-export from foreign countries
of commodities or technical data or direct products of technical data of United
States of America origin may be conditioned upon the issuance of an export
license by the government of the United States of America. Each Party represents
that it will not export or re-export any commodities or technical data or direct
products of technical data in furtherance of this Agreement unless and until it
has complied in all respects with the United States of America Export Control
Regulations or the corresponding Taiwan export regulations, and/or other
applicable foreign export laws and regulations.

7.9           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of State of California, USA, without regard to its
conflict of laws provisions.  Disputes arising hereunder which cannot be
resolved amicably between the Parties shall be submitted to the courts in Taiwan
in accordance with the laws of Taiwan if the respondent is PSC, and to the
courts in California, USA in accordance with the laws of the State of
California, USA if the respondent is OmniVision.

7.10         Severability. If any provision in this Agreement shall be held to
be invalid, illegal or unenforceable according to its terms by any court or
tribunal having competent jurisdiction over the Parties and subject matter, such
holding shall not affect the validity of the other provisions of this Agreement
and the Parties intend to give such other

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

9


--------------------------------------------------------------------------------


provisions the full force and effect as if this Agreement contained no such
invalid provisions at the outset..

7.11         Headings. The section headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

7.12         Entire Agreement. This Agreement, together with its Exhibit(s),
shall constitute the entire agreement between the Parties with respect to the
subject matter hereof and supersede and replace all prior or contemporaneous
understandings, agreements, dealings, and negotiations, oral or written,
regarding the subject matter. No modification, alteration or amendment of this
Agreement shall be effective unless in writing and signed by both Parties. No
waiver of any breach or failure by either Party to enforce any provision of this
Agreement shall be deemed a waiver of any other or subsequent breach or a waiver
of future enforcement of that or any other provision.  The language governing
this Agreement will be English and the English version of this Agreement will be
deemed the original.

7.13         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be duly
executed on their behalf by their duly authorized officers and representatives
on the date first given above.

OMNIVISION INTERNATIONAL
HOLDING, LTD.

 

POWERCHIP SEMICONDUCTOR CORP.

 

 

 

 

 

 

BY:

/S/ SHAW HONG

 

 

BY:

/S/ BRIAN SHIEH

 

 

 

 

NAME: SHAW HONG

 

NAME: BRIAN SHIEH

 

 

 

TITLE: DIRECTOR

 

TITLE: PRESIDENT

 

 

 

DATE: FEB. 26, 2007

 

DATE: FEB. 27, 2007

 

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

11


--------------------------------------------------------------------------------


EXHIBIT A

DEVELOPMENT SCHEDULE

I.              Product Specifications and Schedule

1.             The following represents the Products specifications of
OmniVision and the bona fide development schedule (the “Products Schedule”).

[***]

2.             OmniVision will make good faith efforts to develop the Products
in accordance with the Product schedule.  In the event that OmniVision expects
not to meet the Product Schedule for any reason, OmniVision shall give PSC 90
days prior written notice.

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

12


--------------------------------------------------------------------------------


EXHIBIT B

PURCHASING SPECIFICATIONS

I.              Wafer Loads

1.             Volume Forecasts: the following represents bona fide projection
of production volume of OmniVision for the Products in year 2008:

[***]

2.             PSC will make commercially reasonable efforts to provide capacity
per OmniVision above forecast.  Upon Process Qualification, OmniVision will
provide PSC with a 6-month monthly rolling forecast for the Products and PSC
will confirm it within 5 working days after receipt.

II.            Wafer Price and Conditions

1.             Wafer Prices for the Products:

[***]

2.             [***]

3.            The prices shall be subject to the quality, reliability and yield
standards pursuant to OmniVision requirements, in particular, Price Adjustment
set forth in III.2 below.

4.             Test-run wafers: OmniVision is responsible for test-run wafers
after Products Tapeout; PSC is responsible for test-run wafers prior to Product
Tapeout.

5.             [***]

6.             [***]

7.             [***]

III.           Yield Requirements and Price Adjustments

1.             [***]

2.             [***]

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

13


--------------------------------------------------------------------------------


EXHIBIT C

TARGET AND BACKGROUND TECHNOLOGY

I.              Target Technology

The following is the list of Target Technology to be jointly developed by
OmniVision and PSC based on certain pixel related process technology under this
Agreement, and the ownership shall be co-owned by OmniVision and PSC for IP
developed during the course of joint development.

[***]

II.            Background Technology

OmniVision agrees to contribute the following background technology (“OmniVision
Background Technology”) to the joint development, and PSC acknowledges that such
technology shall be owned by OmniVision exclusively.

[***]

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

14


--------------------------------------------------------------------------------


EXHIBIT D

Illustration of Ownership of Intellectual Property Rights

[g172562kai001.jpg]

Note: OVI  in the above chart refers to OmniVision.

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

15


--------------------------------------------------------------------------------


EXHIBIT E

ADDITIONAL CONTRIBUTION OF RESOURCES

Each Party will provide the following resources towards the development of the
Target Technology at its own expense:

OmniVision

 

PSC

Two OmniVision process integration engineers on PSC site: 1 from July, 2007 and
another at a later time to be determined.

 

Engineering support as necessary and reasonably requested by OmniVision.

Test Run Wafer (after OmniVision Tape Out)

 

Test Run Wafer (before OmniVision Tape Out)

Tape Out Mask

 

TEG Mask

[***]

 

Current available equipments

 

[***]

--------------------------------------------------------------------------------

***         Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. 
Omitted portions have been filed separately with the Commission.

16


--------------------------------------------------------------------------------